DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objection is hereby withdrawn in view of amended claim 1.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 4-12 in the reply filed on April 13, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Non-elected claims 13-20, withdrawn without traverse, have been cancelled by the Examiner.

Restriction
 	This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected without traverse.  Accordingly, claims 13-20 have been cancelled by the Examiner.  See MPEP 1302.04.


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

(Claims 13-20: Cancelled by the Examiner)

Allowable Subject Matter
 	Claims #1, 4-12 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a liquid gate formed on the floating gate or formed in a same plane with the floating gate” (claim 1).
		As to claim 1, Matsumoto et al. (U.S. Patent Publication No. 2008/0063566 A1) teaches a passivation layer 216 but does not teach the limitations of a liquid gate.  Vitusevich et al. (U.S. Patent Publication No. 2019/0170682 A1), hereafter “Vitusevich”, teaches a liquid gate but fails to teach the liquid gate formed on the floating gate or formed in a same plane with the floating gate.  See Vitusevich, ¶ [0054].  
No other prior art references were found. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829